DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite:
receiving, at a data processing system, a training set of utterances for training an intent classifier to identify one or more intents for one or more utterances;
augmenting, by the data processing system, the training set of utterances with stop words to generate an augmented training set of out-of-domain utterances for an unresolved intent category corresponding to an unresolved intent, wherein the augmenting comprises:
selecting one or more utterances from the training set of utterances, and
for each selected utterance, preserving existing stop words within the utterance and replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance; and
training, by the data processing system, the intent classifier using the training set of utterances and the augmented training set of out-of-domain utterances.

The limitations of “receiving …”; “augmenting …”; “selecting …”; “for each selected utterance, preserving”; “training…” as drafted cover a human organizing of activities. More specifically, a human based on: data (e.g., utterance, text) received from another human; adding or modifying the utterance with stop words (e.g., common words); selecting one or more utterance(s); edit the utterance by preserving the already present stop words and substituting one or more of the non-stop words with one or more stop word(s) to create an output (modified/augmented) utterance; and use the utterances (received and augmented) to perform pre-established relationships known (i.e., classifier).
This judicial exception is not integrated into a practical application because for example: in [0188] of the as filed specification, “[0188] In the foregoing description, for the purposes of illustration, methods were described in a particular order. It should be appreciated that in alternate examples, the methods may be performed in a different order than that described. It should also be appreciated that the methods described above may be performed by hardware components or may be embodied in sequences of machine-executable instructions, which may be used to cause a machine, such as a general- purpose or special-purpose processor or logic circuits programmed with the instructions to perform the methods.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claims are not patent eligible.
With respect to claims 2, 9, and 16, the claims recite:
wherein for each selected utterance, the existing stop words within the utterance are preserved and all of the non-stop words within the utterance are replaced with the stop word or the stop word phrase selected from the list of stop words.

These relate to a human organizing of ideas. This reads on a human editing the original utterance by preserving the already present stop words and substituting one or more of the non-stop words with one or more stop word(s) to create an output (modified/augmented) utterance. No additional limitations are present. 	

With respect to claims 3, 10, and 17, the claims recite:
wherein for each selected utterance, the existing stop words within the utterance are preserved and at least one of the non-stop words within the utterance are randomly replaced with the stop word or the stop word phrase selected from the list of stop words.

Similar to claims 2, 9, and 16, these relate to a human organizing of ideas. This reads on a human editing the original utterance by preserving the already present stop words and substituting one or more of the non-stop words with one or more aleatory  stop word(s) to create an output (modified/augmented) utterance. No additional limitations are present. 	

With respect to claims 4, 11, and 18, the claims recite:
wherein selecting the utterances comprises: searching for consecutive stop words at a beginning of the utterances within the training set of utterances, and
selecting an utterance with the longest consecutive stop words at the beginning of the utterances within the training set of utterances.

These relate to a human organizing of ideas. This reads on a human determining the presence of multiple successive stop words in the original utterance and selecting the utterance with more consecutive stop words for analysis. No additional limitations are present. 	

With respect to claims 5, 12, and 19, the claims recite:
wherein selecting the utterances comprises: searching for n consecutive stop words anywhere in the utterances within the training set of utterances, and
selecting the utterances with n consecutive stop words anywhere in the utterances.

Similar to claims 4, 11, and 18, these relate to a human organizing of ideas. This reads on a human determining the presence of N number of multiple successive stop words in the original utterance and selecting the utterance with N number of consecutive stop words for analysis. No additional limitations are present. 	

With respect to claims 6, 13, and 20, the claims recite:
wherein the augmenting the training set of utterances with the stop words further comprise: (i) iteratively selecting the one or more utterances from the training set of utterances and processing each utterance a single time to generate a corresponding single out-of-domain utterance based on a predefined augmentation ratio, (ii) selecting the one or more utterances from the training set of utterances and processing the one or more utterances multiple times to generate multiple out-of-domain utterances from each utterance based on the predefined augmentation ratio, or (iii) any combination thereof.

These relate to a human organizing of ideas. This reads on a human editing the original utterance (i.e., by preserving the already present stop words and substituting one or more of the non-stop words with one or more stop word(s)) and creating an output (modified/augmented) utterance considering a ratio of words to be augmented or substituted in the original utterance. No additional limitations are present. 	

With respect to claims 7 and 14, the claims recite:
wherein the predefined augmentation ratio is between 1:0.05 and 1:1 (original utterances : augmented utterances).
These relate to a mathematical function. This reads on a human counting the number of words present in the original utterance versus the number of words substitute during augmentation. No additional limitations are present. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan; Ming et al. (US 20200226212 A1; hereinafter referred to as Tan et al.) and further in view of Zhang; Guangsheng (US 11158311 B1; hereinafter referred to as Zhang). 

As to independent claim 1, Tan et al. teaches a method comprising:
receiving, at a data processing system, a training set of utterances for training an intent classifier to identify one or more intents for one or more utterances (see ¶[0007, 0026] : “[0007] In one aspect, a computer system is provided with a processing unit operatively coupled to memory, and an artificial intelligence (AI) platform to support natural language processing. Tools in the form of a trainer and a classifier are provided with the AI platform. The trainer functions to form an adversarial candidate training set, and the classifier leverages the formed adversarial training set to process input and identify corresponding intent. The adversarial training set is formed by using natural language understanding (NLU) to parse the initial training set into sub-components and identify associated sub-component categories. Paraphrase terms are introduced to the sub-components, and the trainer replaces one or more of the sub-components with one or more of the paraphrase terms, thereby creating synthetic data. By using the adversarial training set to process the input, the classifier returns a revised classification model to output a classification label. [0026] Referring to FIG. 1, a schematic diagram of a computer system (100) is depicted with a generalized adversarial training framework for text classification. The computer system (100) is configured to train a corresponding intent model classifier and utilize the trained classifier to predict a classification label of received input.”);
augmenting, by the data processing system, the training set of utterances with stop words to generate an augmented training set of out-of-domain utterances for an unresolved intent category corresponding to an unresolved intent (see ¶ [0032,]: “[0032] The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data, as shown and described in FIGS. 3-7. The synthetic data represents elements of the initial training data set selectively augmented with the paraphrase terms. In one embodiment, the replacement paraphrase terms represent textual disturbances, e.g. perturbations, of initial training data. It is understood that a subset of the synthetic data may be redundant or syntactically incorrect, collectively referred to as irrelevant synthetic data. In one embodiment, low value synthetic data is removed from the synthetic data set. Examples of the low value synthetic data include, but are not limited to, a common word and/or a miss-spelled word. Accordingly, the trainer (152) removes irrelevant and low value synthetic data from the formed set of synthetic data. Here, the stop words replacing the non-stop words are interpreted as analogous to the paraphrase terms replacing the parsed sub-components of the utterance and the out-of-domain utterance is the resulting/output training set and the unresolved intent category is interpreted as the potentially irrelevant synthetic data.”), 
wherein the augmenting comprises:
selecting one or more utterances from the training set of utterances (see ¶ [0031-0032]: “[0031-0032] […] The trainer (152) receives initial training data, also referred to herein as a training data set. In one embodiment, the training data set is received from one or more of the devices (180)-(190) across the network connection (102). The training data set may come in different formats. The trainer (152) uses natural language understanding (NLU) to parse the training data into sub-components and identify a category for each parsed sub-components. The parsing supports identification of terms.”), and
for each selected utterance, (see Fig. 4 and ¶ [0032, 0044]: “[0032] The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data, as shown and described in FIGS. 3-7. The synthetic data represents elements of the initial training data set selectively augmented with the paraphrase terms. […] [0044] Given training sentence.sub.X and identified paraphrase terms Y.sub.Total, a lattice-based algorithm is leveraged to generate a new set of paraphrasing, e.g. synthetic, utterances (312). The algorithm builds a lattice graph with paths, and each path being a complete synthetic utterance or sentence. The lattice graph has an expanded search space. Referring to FIG. 4, a diagram (400) is provided to illustrate an example lattice graph. In this example, the training sentence is show at (410) as “How do I find a web address for a company”. Each path shares the same starting point (420) and ending point (430), and each path forms a complete sentence or utterance. In one embodiment, each synthetic sentence includes synonymous terms to the training sentence.sub.X. The lattice graph represents an increased search space for candidates. In one embodiment, for each training sentence, more than 500 synthetic sentences or utterances, hereinafter referred to as utterances, are generated. […]” Here, the stop words replacing the non-stop words are interpreted as analogous to the paraphrase terms (e.g. words like “a”, “for”, “of”, etc. as seen in Fig. 4) replacing the parsed sub-components of the utterance and the out-of-domain utterance is the resulting/output training set.); and
training, by the data processing system, the intent classifier using the training set of utterances and the augmented training set of out-of-domain utterances (see ¶ [0007, 0026, 0042]: “[0007] In one aspect, a computer system is provided with a processing unit operatively coupled to memory, and an artificial intelligence (AI) platform to support natural language processing. Tools in the form of a trainer and a classifier are provided with the AI platform. The trainer functions to form an adversarial candidate training set, and the classifier leverages the formed adversarial training set to process input and identify corresponding intent. The adversarial training set is formed by using natural language understanding (NLU) to parse the initial training set into sub-components and identify associated sub-component categories. Paraphrase terms are introduced to the sub-components, and the trainer replaces one or more of the sub-components with one or more of the paraphrase terms, thereby creating synthetic data. By using the adversarial training set to process the input, the classifier returns a revised classification model to output a classification label. [0026] Referring to FIG. 1, a schematic diagram of a computer system (100) is depicted with a generalized adversarial training framework for text classification. The computer system (100) is configured to train a corresponding intent model classifier and utilize the trained classifier to predict a classification label of received input. [0042] Referring to FIG. 3, a flow chart (300) is provided to illustrate a process for generating synthetic utterances to expand training data. The synthetic utterances represent additional training data to be applied to a classifier. In the case of text based data, the classifier is a text classifier, and in the case of image based data, the classifier is an image classifier. Although the following description is directed at textual data and associated classification models, the scope of the embodiments should not be limited to textual data, and in one embodiment may be applied to image or graphic data. As shown and described herein, the classifier functions as a model to classify the intent of receive data. The classifier is dynamic and is subject to modification as it is exposed to training or exposure to data.”).

However, Tan et al. does not explicitly teach for each selected utterance, preserving existing stop words within the utterance 
Zhang does teach:
for each selected utterance, preserving existing stop words within the utterance (see Col. 14, line 56 – Col. 15, line 14: “Similar issues can arise with other words used in a structure like the above, such as “I need a water bottle” versus “I need a bottle of water”, or “I need a tea cup” versus “I need a cup of tea”, etc., in which, each of the head term and a term in a modifier represents a different object, and the machine needs to determine which object is the intended target entity. In the present invention, methods are provided for handling this type of situation. Typically, a complex phrase consists of a head term and one or more modifier terms that modify the head term. In the present invention, the syntactic relation between a modifier and a head term is first identified. Then, semantic attributes associated with each term in the complex phrase are identified using external data sources or pre-trained computer models. In some embodiments, the semantic attributes or the types of prepositions, such as “for”, “of”, etc., are also distinguished and tagged or labeled. Compared with approaches in conventional natural language processing, in which functional words such as “of”, “for” etc., are often discarded as stop words, the present invention assigns specific semantic attributes to different functional words in a language, such as in English, and provides logical steps for utilizing such functional words when detecting hidden intentions in a user expression which requires disambiguation of target objects.” Here, the out-of-domain utterance is interpreted as the generated/output prepared training dataset, containing the preserved stop words and their corresponding labels (e.g., “of” and “for”).).
Tan et al. and Zhang are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intent identification / understanding. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan et al. to incorporate the teachings of Zhang for each selected utterance, preserving existing stop words within the utterance to generate an out-of-domain utterance which provides the benefit of improving the accuracy in recognizing user's physical or mental state when receiving user input expressions (abstract of Zhang).

As to independent claim 8, Tan et al. teaches the limitations as in claim 1 and further teaches a system comprising:
one or more data processors (see ¶ [0059]: “As shown in FIG. 8, host (802) is shown in the form of a general-purpose computing device. The components of host (802) may include, but are not limited to, one or more processors or processing units (804), a system memory (806), and a bus (808) that couples various system components including system memory (806) to processor (804).”); and
a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform actions including: [the limitations of claim 1] (see ¶ [0088]: “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a dynamic or static random access memory (RAM), a read-only memory (ROM), […] . A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”).

As to independent claim 15, Tan et al. teaches the limitations as in claim 1 and further teaches a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions including: [the limitations of claim 1] (see ¶ [0008]: “In another aspect, a computer program product is provided with a computer readable storage medium having computer readable program code embodied therewith, the program code being executable by a processor to support natural language processing (NLP). Program code is provided to form an adversarial candidate training set, and to leverage the formed adversarial training set to process input and identify corresponding intent.”).

Regarding claims 2, 9, and 16, Tan et al. in combination with Zhang teach the limitations as in claim 1.  
Tan et al. further teaches wherein for each selected utterance, see Col. 14, line 56 – Col. 15, line 14 from Zhang as in claim 1)( see Fig. 4 and ¶ [0032, 0044]: ““[0032] The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data, as shown and described in FIGS. 3-7.” Here, as seen in Fig. 4, the example utterance of “How do I find a” is presented with different paths or options that include options with one or more nonstop words replaced with stop words/common words (such as, “a”, “of”, “for”), for example path: “a”.). 

Regarding claims 3, 10, and 17, Tan et al. in combination with Zhang teach the limitations as in claim 1.  
Tan et al. further teaches wherein for each selected utterance, see Col. 14, line 56 – Col. 15, line 14 from Zhang as in claim 1)selected from the list of stop words ( see Fig. 4 and ¶ [0032] citation as in claims 2, 9, and 16: ” Here, as seen in Fig. 4, the example utterance of “How do I find a web address for a company” is presented with different paths or options that include options with one or more nonstop words replaced with random stop words/common words (such as, “a”, “of”, “for”), for example path: “a link of a company”.).

Regarding claims 4, 11, and 18, Tan et al. in combination with Zhang teach the limitations as in claims 6 and 13.  
Tan et al. further teaches wherein selecting the utterances comprises: 
searching for consecutive stop words at a beginning of the utterances within the training set of utterances (Fig. 4 and ¶ [0007 and 0043]: “[0007] Paraphrase terms are introduced to the sub-components, and the trainer replaces one or more of the sub-components with one or more of the paraphrase terms, thereby creating synthetic data. By using the adversarial training set to process the input, the classifier returns a revised classification model to output a classification label. [0043] […] As described below, the training sentences are replaced with one or more paraphrase terms to create synthetic data. The paraphrase terms may be substitution, e.g. perturbation, of one or more words in the training sentence. The quantity of paraphrase terms for sentence.sub.X assigned to the variable Y.sub.Total (310). In one embodiment, a paraphrase database is leveraged to pair source terms in the training sentence(s) with target term(s). Each paraphrase is a pair of source and target terms with an associated score. There are three types of paraphrases in the database, including: lexicon-level, phrase-level, and syntactic. The lexicon level is a paraphrase relationship of two words. The phrase-level is a paraphrase relationship of two phrases, e.g. multiple words. The syntactic is a paraphrase relationship of two phrases with some parts as part-of-speech (POS) tags, where any belonging words can be fit into the paraphrases. The score is a count-based score for each source-target pair. Accordingly, for each training sentence.sub.X, the adversarial perturbation is a paraphrase replacement of the original training sentences on up to three levels, including lexical, phrasal, and syntactic.” Here, back to Fig. 4, considering the original utterance: “How do I find a web address for a company” three consecutive stop words are shown at the beginning of the utterance “How do I”.) and
selecting an utterance with the longest consecutive stop words at the beginning of the utterances within the training set of utterances(Fig. 4 and ¶ [0007 and 0043] citations as in claims 4, 11, and 18 above and Fig. 3: Selection of “How do I find a web address for a company” example.).

Regarding claims 5, 12, and 19, Tan et al. in combination with Zhang teach the limitations as in claims 1, 8, and 15.  
Tan et al. further teaches wherein selecting the utterances comprises: 
searching for n consecutive stop words anywhere in the utterances within the training set of utterances (Fig. 4 and ¶ [0007 and 0043] citations as in claims 4, 11, and 18 above: Here, same analysis as in claims 4, 12, 19 applies, where anywhere in the utterance represents the beginning of the utterance and n=3. Therefore, back to Fig. 4, considering the original utterance: “How do I find a web address for a company” three consecutive stop words are shown at the beginning of the utterance “How do I”.), and
selecting the utterances with n consecutive stop words anywhere in the utterances(Fig. 4 and ¶ [0007 and 0043] citations as in claims 6 and 13 and Fig. 3: Here, same analysis as in claims 4, 12, 19 applies, where anywhere in the utterance represents the beginning of the utterance and n=3. Therefore, we can consider again the selection of “How do I find a web address for a company” example.).

Regarding claims 6, 13, and 20, Tan et al. in combination with Zhang teach the limitations as in claims 1, 8, and 15.  
Tan et al. further teaches wherein the augmenting the training set of utterances with the stop words further comprise: 
(i) iteratively selecting the one or more utterances from the training set of utterances and processing each utterance a single time to generate a corresponding single out-of-domain utterance based on a predefined augmentation ratio,
 (ii) selecting the one or more utterances from the training set of utterances and processing the one or more utterances multiple times to generate multiple out-of-domain utterances from each utterance based on the predefined augmentation ratio (see ¶ [0032 and 0044] citations as in claim 1, Fig. 4 and ¶ [0007 and 0043] citations as in claims 4, 11, and 18: Here, the predetermined augmentation ratio is interpreted as “one or more of the paraphrase terms” being replaced in the original utterance. For example, in Fig. 4, from the original utterance: “How do I find a web address for a company”, multiple augmented utterance are generated, from which each of them substitute at least one (or more) non-stop word(s) with a stop word, for example: “a link of a company” (1:0.3 augmentation ratio) and “to locate a company’s website” (1:0.2 augmentation ratio).), or 
(iii) any combination thereof. 

Regarding claims 7 and 14, Tan et al. in combination with Zhang teach the limitations as in claims 6 and 13.  
Tan et al. further teaches wherein the predefined augmentation ratio is between 1:0.05 and 1:1 (original utterances : augmented utterances) (see ¶ [0032 and 0044] citations as in claim 1, Fig. 4 and ¶ [0007 and 0043] citations as in claims 4, 11, and 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
04/21/2022